                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

EARL VENNINGS JR.,               §
          Plaintiff,             §
                                 §
vs.                              §                     CIVIL ACTION NO. 2:19-cv-2543-MGL
                                 §
ANTWON CARTER and RICHARD GERTEN,§
         Defendants.             §

           ORDER ADOPTING THE REPORT AND RECOMMENDATION
          AND DISMISSING PLAINTIFF’S COMPLAINT WITH PREJUDICE
             AND WITHOUT ISSUANCE AND SERVICE OF PROCESS

       Plaintiff Earl Vennings Jr. (Vennings) brought this action under 42 U.S.C. § 1983. The

matter is before the Court for review of the Report and Recommendation (Report) of the United

States Magistrate Judge suggesting the complaint be dismissed with prejudice and without issuance

and service of process. The Magistrate Judge prepared the Report in accordance with 28 U.S.C.

§ 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
          The Magistrate Judge filed the Report on February 4, 2020, and Vennings filed his objections

on February 13, 2020. Having carefully reviewed the objections, the Court holds them to be without

merit. It will therefore enter judgment accordingly.

          In lieu of making specific objections to the Report, Vennings offers nothing more than

conclusory allegations. As such, the Court will overrule the objections.

          After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court overrules Vennings’s objections, adopts the Report, and incorporates it

herein.    Therefore, it is the judgment of this Court the complaint is DISMISSED WITH

PREJUDICE and without issuance and service of process.

          IT IS SO ORDERED.

          Signed this 27th day of February, 2020, in Columbia, South Carolina.


                                                     /s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE




                                            *****
                                 NOTICE OF RIGHT TO APPEAL

          Vennings is hereby notified of the right to appeal this Order within thirty days from the date

hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                    2
